United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2959
                         ___________________________

                             Juan Raymundo-Bernabe

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: April 13, 2015
                               Filed: April 16, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Juan Raymundo-Bernabe, a citizen of Guatemala, petitions for review of an
order of the Board of Immigration Appeals upholding an immigration judge’s
decision to deny his application for cancellation of removal. After careful review, we
conclude that Raymundo-Bernabe has not raised a cognizable constitutional or legal
challenge to the decision below, and thus, that we lack jurisdiction to review the
arguments that he has raised in this matter. See Gomez-Perez v. Holder, 569 F.3d
370, 372-73 (8th Cir. 2009) (appeals court generally lacks jurisdiction to review
discretionary denial of cancellation of removal, but may review constitutional claims
or questions of law). Accordingly, we dismiss the petition.
                        ______________________________




                                         -2-